Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s Arguments/Remarks filed 2/15/2021 have been fully considered but they are not persuasive. 
Applicant argues, see Remarks, pg(s). 6-7, that: Applicant respectfully submits that the cited art of record fails to disclose a multi-reflecting time-of-flight mass spectrometer (MR-TOF MS) including an ion mirror assembly comprising a plurality of mirrors and an edge deflector, the plurality of mirrors including a first mirror having a first concave surf ace and a second mirror having a second concave surf ace, the first concave surface facing the second concave surface, and the edge deflector being disposed between the first concave surface and the second concave surface, in combination with the other elements of independent Claim 1. Similar arguments apply to independent Claim 13.
Applicant argues, see Remarks, pg(s). 8-9, that: As can be seen above, none of Verentchikov, Hoyes, and/or Panayi (alone or in combination) disclose a first concave surface of a first mirror facing a second concave surface of a second mirror, and an edge deflector being disposed between the first concave surface and the second concave surface.
To the extent the Office believes that Panayi teaches a back electrode (3) facing a front electrode (2), where each of the electrodes includes a concave surface (which Applicant does not concede), Applicant respectfully submits that Panayi fails to disclose the concave surface of the back electrode (3) facing the concave surface of the front electrode (2). Rather, Panayi discloses the concave surface of the back electrode (2) facing a convex surface of the front electrode (2). Further, there is no disclosure or suggestion in Panayi of incorporating an edge deflector between the front electrode (2) and the back electrode (3). Verentchikov2, 

In response to item(s) 2-3 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. Note from the instant application at paragraph [0047 Note The ion mirror assembly 20 may include mirror caps 36. In some implementations, one of the ion mirrors 26 includes the mirror cap 36. For example, the mirror caps 36 may abut one of the ion mirror electrodes 24.].  In the instant application the ion mirrors 26 are shown as the concave mirrors, see fig. 1, 26.  
Verentchikov (US 20070176090 A1) discloses an ion mirror assembly (fig. 1, 12 with 12C, 12E, 12L) comprising a plurality of gridless mirror electrodes (12 with 12E, 12L), a plurality of mirrors (mirror caps 12C left and right sides), and an edge deflector (18), and that  
the plurality of mirrors (mirror caps 12C) including a first mirror (left side 12C) having a first nd a second mirror (right side 12C) having a second  the first , and the edge deflector (18) being disposed between the first  and the second .
	But Verentchikov (US 20070176090 A1) fails to disclose (underlined) a mirror that has a concave surface shaped design.
Panayi (US 20100006752 A1), however, discloses an ion mirror assembly comprising a plurality of mirror electrodes (figs. 1-2, electrodes 4), and mirrors (2, back electrode/mirror cap 3), the mirrors including a first mirror having a concave surface (2 or back electrode/mirror cap 3) (reference’s claims 2-5 and 18) 
(reference’s claims 2 Note 2. The reflectron of claim 1 wherein the front electrode has a concave surface facing the ion source. ); 
reflectron of claim 2 wherein the back electrode has a concave surface facing the ion source. );
 (reference’s claims 4 Note  4. The reflectron of claim 2 wherein a concave surface of the front electrode is curved with a constant radius of curvature. );
 (reference’s claims 5 Note 5. The reflectron of claim 3 wherein a concave surface of the back electrode is curved with a constant radius of curvature. );
 (reference’s claims 18 Note 18. A time-of-flight mass spectrometer employing a reflectron as defined in claim 1, wherein: the front electrode has a concave surface having a constant radius of curvature; and the radius of curvature of the front electrode is substantially equal to a distance between the front electrode and a detector for detecting ions in the time-of-flight mass spectrometer. );
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Verentchikov as modified by Verentchikov2 and Hoyes, with a concave shaped ion mirror, as taught by Panayi, to use as a substitution of one known ion mirror geometry/shape for another (i.e., a concave ion mirror) to obtain predictable multi ion reflection and trajectory control results.
Verentchikov (US 20070176090 A1) discloses opposing plurality of gridless mirror electrodes (12 with 12E, 12L) and opposing plurality of mirrors (mirror caps 12C left and right sides) facing each other with an edge deflector (18) between them, and Panayi (US 20100006752 A1) discloses back electrode/mirror caps (3) that can have a concave shaped design. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Verentchikov as modified by Verentchikov2 and Hoyes, with a concave shaped ion mirror design, as taught by Panayi, to use as a substitution of one known ion mirror geometry/shape concave ion mirror) to obtain predictable ion reflection and trajectory control results.

8.	Note, from the instant application’s specification [0048 Note The ion mirror electrodes 24 may be symmetrical, gridless planar mirrors or symmetrical, hollow cylindrical mirrors. The ion mirrors 26 may be shaped so that the ion packets 32 are focused in the Z-direction. For example, the ion mirrors 26 may include a concave surface facing a concave surface of another ion mirror 26 or facing the edge deflector 28. One of the electrodes 24 of the ion mirror assembly 20, e.g., the last electrode 24, may be arranged to create spatial focusing of the ions 15 in the Z-direction.]. Note per paragraph [0048], the concave surface faces a “concave” surface of another mirror, which appears to describe the opposed “concave surface facing” mirrors 26 in fig. 1, see “top” 26 concave mirror surface facing opposed “bottom” concave mirror surface 26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made (Pre AIA  applications) or before the effective filing date of the claimed invention (AIA  applications) to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claim(s) 1-4, 6, 10-16, 18, 23, and 25-27 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Verentchikov (US 20070176090 A1) in view of Verentchikov (US 20070029473 A1); hereinafter Verentchikov2; and further in light of Hoyes et al. US 20180358219 A1), Panayi (US 20100006752 A1) and Hoyes et al. (WO 2016174462 A1); hereinafter Hoyes2.
Regarding claim 1, Verentchikov discloses a multi-reflecting time-of-flight mass spectrometer (MR-TOF MS) (abstract) (figs. 1-2), comprising:

an orthogonal accelerator (14) arranged to accelerate the ions in a second direction along a second axis (x axis) , wherein the second direction is orthogonal to the first direction; and 
an ion mirror assembly (fig. 1, 12 with 12C, 12E, 12L) comprising a plurality of gridless [0041] mirror electrodes (12 with 12E, 12L), a plurality of mirrors (mirror caps 12C left and right sides and/or 17), and an edge deflector (18) configured to reverse a direction of travel (fig. 1, 19) of the ions along the first axis (z axis), the plurality of electrodes arranged to provide time-focusing [0046] of ions along a third axis (fig. 1, z axis) 
the plurality of mirrors (mirror caps 12C and/or 17) including a first mirror (left side 12C) having a first and a second mirror (right side 12C) having a second , the first  (left and right side 12C’s face each other), and the edge deflector (18) being disposed between the first  (12C) and the second   (other 12C); 
(fig. 1, an edge deflector 18 configured to reverse a direction of travel (ion trajectory 19 downwards to ion trajectory 19 upwards in fig. 1) of the ions along the first axis (z-axis in fig. 1)) and the edge deflector 18 being disposed between the first mirror assembly (12) and the second mirror assembly (other 12);
(fig. 2, ion source 22, orthogonal ion accelerator 14, optional deflector 15, an ion detector 16, a set of periodic lenses 17, and an edge deflector 18, planar and parallel electrodes 12E and 12L mirror caps 12C);  
   	[0038] The invention is particularly well-suited for planar MR-TOF MS described in co-pending PCT Patent Application No. WO 2005/001878 A2. In this MR-TOF MS, the electric field of the ion mirrors is preferably arranged to provide for high order spatial and time-of-flight focusing with respect to ion energy and to spatial and angular spread across the trajectory plane, the latter allowing acceptance of ion packets extended across the plane. The MR-TOF may have a set of periodic lenses in the drift space to confine ions to the central folded trajectory. The MR-TOF MS may have a deflector to reflect ions in the drift direction, thus doubling the length of the folded ion path.];
[0041] Referring to FIG. 1, the top view in the X-Z plane of the first embodiment of the MR-TOF MS 11 with an orthogonal ion accelerator is shown. As depicted, the MR-TOF MS may comprise a pair of grid-free ion mirrors 12, a drift space 13, an orthogonal ion accelerator 14, an optional deflector 15, an ion detector 16, a set of periodic lenses 17, and an edge deflector 18. Each ion mirror 12 may comprise planar and parallel electrodes 12C, 12E and 12L. Drift space 13 accommodates elements 14 to 18. FIG. 1 also shows a central ion trajectory 19 oriented substantially along the X-Z plane of the drawing. ];   
[0042] Also referring to FIG. 2, which shows the side view 21 in the X-Y plane, the first embodiment of the MR-TOF comprises a generic ion source 22 generating an ion beam 23. The view also specifies axes X-25 and Y-26, wherein the Y-axis is oriented orthogonal to the ion trajectory plane. It also shows an ion beam being tilted to the Y-axis at a small angle .alpha.--denoted as 24. The preferred angle .alpha. is less than 10 degrees, a more preferred is less than 5 degrees, and even more preferred angle is less than 3 degrees. In other words, the initial beam is introduced substantially orthogonal (i.e., normal) to the plane of ion trajectory in the MR-TOF analyzer. Details of the ion beam orientation are discussed below. ]; 
   	[0046] The present invention suggests an alternative orientation of the ion beam--across the trajectory plane (here, substantially along the Y-axis)--which appears to provide multiple benefits when used with MR-TOF analyzers and particularly with planar MR-TOF analyzers. Such orientation provides a narrow and low diverging ion beam in the most critical time-of-fight X direction--a property of conventional orthogonal acceleration scheme. The planar MR-TOF analyzer has a high acceptance in the Y direction (across the jig-saw trajectory plane) still providing high order time focusing with respect to coordinate ion spread in this direction. Therefore, the suggested orientation of the orthogonal accelerator would allow increasing the length of ion packets (compared to conventional orientation), thus improving the duty cycle. Narrow beam width in the Z direction allows a very small period of lenses 17 and a very dense folding of ion path which also further improves the gain in the ion path. Narrow beam width and small advance (displacement) per reflection would reduce time distortions within periodic lenses 17 and within deflectors of the MR-TOF MS. The suggested orientation of ion beam across the jig-saw trajectory plane, however, may introduce a problem. Initial ion beam velocity introduces a velocity component of ion packets along the Y-axis, causing displacement from the central trajectory plane (the symmetry plane of the mirrors). It may thus be desirable to steer the ion packets back into the trajectory plane. However, this may introduce significant time distortions.];
	(abstract Note The disclosed apparatus includes a multi-reflecting time-of-flight mass spectrometer (MR-TOF MS) and an orthogonal accelerator. To improve the duty cycle of the ion injection at a low repetition rate dictated by a long flight in the MR-TOF MS, multiple measures may be taken. The incoming ion beam and the accelerator may be oriented substantially transverse to the ion path in the MR-TOF, while the initial velocity of the ion beam is compensated by tilting the accelerator and steering the beam for the same angle. To further improve the duty cycle of any multi-reflecting or multi-turn mass spectrometer, the beam may be time-compressed by modulating the axial ion velocity with an ion guide. The residence time of the ions in the accelerator may be improved by trapping the beam within an electrostatic trap. Apparatuses with a prolonged residence time in the accelerator provide improvements in both sensitivity and resolution.).
(Note from the instant application at paragraph [0047 Note The ion mirror assembly 20 may include mirror caps 36. In some implementations, one of the ion mirrors 26 includes the mirror cap 36. For example, the mirror caps 36 may abut one of the ion mirror electrodes 24.].  In the instant application the ion mirrors 26 are the concave mirrors, see fig. 1, 26).
But Verentchikov fails to explicitly disclose (underlined) an ion source arranged to accelerate the ions n a first direction along a/the first axis; the plurality of electrodes arranged to provide focusing of ions substantially independent of ion energy and ion position, and a mirror that has a concave shaped design.
Verentchikov2, however, discloses a MR TOF MS (abstract) with ion reflecting mirror electrodes with a plurality of electrodes arranged to provide focusing of ions along a third axis substantially independent of ion energy and ion position (reference’s claim 10); 
	(reference’s claim 10 Note 10. The MR-TOF MS as defined in claim 1, wherein said ion mirror assembly comprises a plurality of electrodes shaped and spaced relative to one another to provide a spatial ion focusing and time-of-flight focusing of ions substantially independent ion energy and on ion position in a plane transverse to said ion path.).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Verentchikov, with ion reflecting mirror electrodes with a plurality of electrodes arranged to provide focusing of ions along a third axis substantially independent of ion energy and ion position, as taught by Verentchikov2, to use as a substitution of one known reflecting mirror electrodes configuration for another (i.e., reflecting mirror electrodes which provide focusing of ions substantially independent of ion energy and ion position) to obtain predictable results (i.e., improved resolution).
But Verentchikov as modified by Verentchikov2 fails to explicitly disclose (underlined) an ion source arranged to accelerate the ions n a first direction along a/the first axis; and a mirror that has a concave shaped design.
Hoyes, however, discloses a multi-reflecting time-of-flight mass spectrometer (MR-TOF MS) (fig. 2a, 20) (abstract) with ion mirrors (21’s) for reflecting ions between the mirrors (21’s) and wherein the first mirror having/has a first concave surface [0267] facing the second mirror (other not shown 21) .
   	[0267] The ion mirrors may be planar ion mirrors. Alternatively, the ion mirrors may be curved; Note plural ion mirrors can be curved, which is inclusive of concave mirrors]
[0003] A time-of-flight mass spectrometer is a widely used tool of analytical chemistry, characterized by high speed analysis of wide mass ranges. It has been recognized that multi-reflecting time-of-flight mass spectrometers (MR-TOF-MS) provide a substantial increase in resolving power due by reflecting the ions multiple times within the flight region so as to extend the flight path of the ions. Such an extension of the ion flight paths requires folding ion paths either by reflecting ions between ion mirrors or by deflecting ions in sector fields. MR-TOF-MS instruments that use ion mirrors provide an important advantage of larger energy and spatial acceptance due to high-order time-per-energy and time-per-spatial spread ion focusing.].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Verentchikov as modified by Verentchikov2, with a MR-TOF MS with curved ion mirrors, as taught by Hoyes, to use as a substitution of one known ion mirror geometry/shape for another (i.e., curved ion mirrors) to obtain predictable multi ion reflection and trajectory control results.
But Verentchikov as modified by Verentchikov2 and Hoyes fails to explicitly disclose (underlined) an ion source arranged to accelerate the ions n a first direction along a/the first axis; and a mirror that has a concave shaped design.
Panayi, however, discloses an ion mirror assembly comprising a plurality of mirror electrodes (figs. 1-2, electrodes 4), and mirrors (2, back electrode/mirror cap 3), and wherein the mirrors have a concave surface (2 or back electrode/mirror cap 3) (reference’s claims 2-5 and 18)
(reference’s claims 2 Note 2. The reflectron of claim 1 wherein the front electrode has a concave surface facing the ion source. ); 
(reference’s claims 3 Note   3. The reflectron of claim 2 wherein the back electrode has a concave surface facing the ion source. );
 (reference’s claims 4 Note  4. The reflectron of claim 2 wherein a concave surface of the front electrode is curved with a constant radius of curvature. );
 (reference’s claims 5 Note 5. The reflectron of claim 3 wherein a concave surface of the back electrode is curved with a constant radius of curvature. );
 (reference’s claims 18 Note 18. A time-of-flight mass spectrometer employing a reflectron as defined in claim 1, wherein: the front electrode has a concave surface having a constant radius of curvature; and the radius of curvature of the front electrode is substantially equal to a distance between the front electrode and a detector for detecting ions in the time-of-flight mass spectrometer. );
Verentchikov (US 20070176090 A1) discloses opposing plurality of gridless mirror electrodes (12 with 12E, 12L) and opposing plurality of mirrors (mirror caps 12C left and right sides) facing each other with an edge deflector (18) between them, and Panayi (US 20100006752 A1) discloses back electrode/mirror caps (3) that can have a concave shaped design. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Verentchikov as modified by Verentchikov2 and Hoyes, with a concave shaped ion mirror design, as taught by Panayi, to use as a substitution of one known ion mirror geometry/shape for another (i.e., a concave ion mirror) to obtain predictable ion reflection and trajectory control results.
But Verentchikov as modified by Verentchikov2, Hoyes, and Panayi fails to disclose (underlined) an ion source arranged to accelerate the ions n a first direction along a/the first axis.
Hoyes2, however, discloses an ion source (fig. 9a, of ions 92 (not illustrated)), capable of generating a beam of ions (92), arranged to accelerate the ions in a first direction (fig. 9a, along z axis) along a first axis (z axis);
an orthogonal accelerator (93) arranged to accelerate the ions in a second direction along a second axis (x axis) , wherein the second direction is orthogonal to the first direction; and 
an ion mirror assembly (42) comprising a plurality of mirror electrodes (42’s) a plurality of mirrors (42’s);
	(fig. 9a, ion source (of 92) injects ions into MR-TOF MS in the first direction/axis (z axis)) from the side to orthogonal accelerator 93, mirrors 42); 
(Abstract Note NOVELTY - The multi-reflecting time-of-flight mass spectrometer has mirrors (42) and ion introduction mechanism (43) arranged and configured so that ions (47) oscillate in Y-dimension that is orthogonal to both the X-dimension and Z-dimension as the ions drift through space in Z-dimension. An ion receiving mechanism (44) receives ions after the ions have oscillated multiple times in the X-dimension. The at least part of ion introduction mechanism and/or at least part of ion receiving mechanism is arranged between the mirrors. DESCRIPTION - An INDEPENDENT CLAIM is included for a method of time-of-flight mass spectrometry. USE - Multi-reflecting time-of-flight mass spectrometer (MR-TOF-MS) for analytical chemistry. ADVANTAGE - Provides substantial increase in resolving power due to the flight path extension provided by using multiple reflections between ion optical elements. The use of mirrors provides larger energy and spatial acceptance due to high-order time-per-energy and time-per-spatial spread ion focusing. Enhances duty cycle by allowing elongated of both the orthogonal accelerator and detector. Enables device to have improved duty cycle and reduced space-charge effects. Enables ion detector including the magnet to be displaced in the Y-dimension so as to avoid interference with ion trajectory until it is desired for the ions to impact on the detector. Provides reduced time aberrations with respect to the spatial spread and thus improve isochronicity for ions that oscillate in the Y-dimension. Avoids the use of lenses so as to avoid large spherical aberrations for ion packets elongated in the Z-dimension.) DESCRIPTION OF DRAWING(S) - The drawing shows a perspective view of the MR-TOF-MS in which ion source and detector are displaced in the Y-direction. Mirrors (42), Ion introduction mechanism (43), Ion receiving mechanism (44), Off-axis mean ion trajectory (45) ).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Verentchikov as modified by Verentchikov2, Hoyes, and Panayi, with a MR-TOF MS with an ion source arranged to accelerate the ions n a first direction along a/the first axis, as taught by Hoyes2, to use as a substitution of one known ion source ion injection direction/axis for another (i.e., an ion source that accelerates the ions n a first direction along a/the first axis) to obtain predictable ion injection results.

     	Regarding claim 13, Verentchikov discloses a method of mass spectrometric analysis (abstract) (figs. 1-2) comprising: 
forming a beam of ions (23) in an ion source (fig. 2, 22); 
accelerating the ions in a first direction along a first axis (y-axis) ;
accelerating the ions with an orthogonal accelerator (14) in a second direction along a second axis (x axis), wherein the second direction is orthogonal to the first direction;  
reflecting the ions at least once with an ion mirror assembly (fig. 1, 12 with 12C, 12E, 12L) comprising a plurality of gridless [0041] mirror electrodes (12E, 12L) and a plurality of mirrors (mirror caps 12C left and right sides and/or 17), the plurality of electrodes (12E, 12L) arranged to provide time-focusing [0046] of ions along a third axis (fig. 1, z axis) 
the plurality of mirrors (mirror caps 12C left and right sides and/or 17), including a first mirror (right side 12C) having a first nd a second mirror (left side 12C) having a second  the first ;
reflecting the ions with an edge deflector (18) to reverse a direction of travel of the ions along the first axis, the edge deflector being disposed between the first  and the second  ; and 
detecting an arrival time of the ions with a detector (16); 
(fig. 1, an edge deflector 18 configured to reverse a direction of travel (ion trajectory 19 downwards to ion trajectory 19 upwards in fig. 1) of the ions along the first axis (z-axis in fig. 1)) and the edge deflector 18 being disposed between the first mirror assembly (12) and the second mirror assembly (other 12);
(fig. 2, ion source 22, orthogonal ion accelerator 14, optional deflector 15, an ion detector 16, a set of periodic lenses 17, and an edge deflector 18, planar and parallel electrodes 12E and 12L mirror caps 12C);  
   	[0038] The invention is particularly well-suited for planar MR-TOF MS described in co-pending PCT Patent Application No. WO 2005/001878 A2. In this MR-TOF MS, the electric field of the ion mirrors is preferably arranged to provide for high order spatial and time-of-flight focusing with respect to ion energy and to spatial and angular spread across the trajectory plane, the latter allowing acceptance of ion packets extended across the plane. The MR-TOF may have a set of periodic lenses in the drift space to confine ions to the central folded trajectory. The MR-TOF MS may have a deflector to reflect ions in the drift direction, thus doubling the length of the folded ion path.];
[0041] Referring to FIG. 1, the top view in the X-Z plane of the first embodiment of the MR-TOF MS 11 with an orthogonal ion accelerator is shown. As depicted, the MR-TOF MS may comprise a pair of grid-free ion mirrors 12, a drift space 13, an orthogonal ion accelerator 14, an optional deflector 15, an ion detector 16, a set of periodic lenses 17, and an edge deflector 18. Each ion mirror 12 may comprise planar and parallel electrodes 12C, 12E and 12L. Drift space 13 accommodates elements 14 to 18. FIG. 1 also shows a central ion trajectory 19 oriented substantially along the X-Z plane of the drawing. ];   
[0042] Also referring to FIG. 2, which shows the side view 21 in the X-Y plane, the first embodiment of the MR-TOF comprises a generic ion source 22 generating an ion beam 23. The view also specifies axes X-25 and Y-26, wherein the Y-axis is oriented orthogonal to the ion trajectory plane. It also shows an ion beam being tilted to the Y-axis at a small angle .alpha.--denoted as 24. The preferred angle .alpha. is less than 10 degrees, a more preferred is less than 5 degrees, and even more preferred angle is less than 3 degrees. In other words, the initial beam is introduced substantially orthogonal (i.e., normal) to the plane of ion trajectory in the MR-TOF analyzer. Details of the ion beam orientation are discussed below. ]; 
   	[0046] The present invention suggests an alternative orientation of the ion beam--across the trajectory plane (here, substantially along the Y-axis)--which appears to provide multiple benefits when used with MR-TOF analyzers and particularly with planar MR-TOF analyzers. Such orientation provides a narrow and low diverging ion beam in the most critical time-of-fight X direction--a property of conventional orthogonal acceleration scheme. The planar MR-TOF analyzer has a high acceptance in the Y direction (across the jig-saw trajectory plane) still providing high order time focusing with respect to coordinate ion spread in this direction. Therefore, the suggested orientation of the orthogonal accelerator would allow increasing the length of ion packets (compared to conventional orientation), thus improving the duty cycle. Narrow beam width in the Z direction allows a very small period of lenses 17 and a very dense folding of ion path which also further improves the gain in the ion path. Narrow beam width and small advance (displacement) per reflection would reduce time distortions within periodic lenses 17 and within deflectors of the MR-TOF MS. The suggested orientation of ion beam across the jig-saw trajectory plane, however, may introduce a problem. Initial ion beam velocity introduces a velocity component of ion packets along the Y-axis, causing displacement from the central trajectory plane (the symmetry plane of the mirrors). It may thus be desirable to steer the ion packets back into the trajectory plane. However, this may introduce significant time distortions.]; 
	(abstract Note The disclosed apparatus includes a multi-reflecting time-of-flight mass spectrometer (MR-TOF MS) and an orthogonal accelerator. To improve the duty cycle of the ion injection at a low repetition rate dictated by a long flight in the MR-TOF MS, multiple measures may be taken. The incoming ion beam and the accelerator may be oriented substantially transverse to the ion path in the MR-TOF, while the initial velocity of the ion beam is compensated by tilting the accelerator and steering the beam for the same angle. To further improve the duty cycle of any multi-reflecting or multi-turn mass spectrometer, the beam may be time-compressed by modulating the axial ion velocity with an ion guide. The residence time of the ions in the accelerator may be improved by trapping the beam within an electrostatic trap. Apparatuses with a prolonged residence time in the accelerator provide improvements in both sensitivity and resolution.).
(Note from the instant application at paragraph [0047 Note The ion mirror assembly 20 may include mirror caps 36. In some implementations, one of the ion mirrors 26 includes the mirror cap 36. For example, the mirror caps 36 may abut one of the ion mirror electrodes 24.].  In the instant application the ion mirrors 26 are the concave mirrors, see fig. 1, 26).
But Verentchikov fails to explicitly disclose (underlined) accelerating the ions in a first direction along a/the first axis; 
the plurality of electrodes arranged to provide focusing of ions substantially independent of ion energy and ion position; and a mirror that has a concave shaped design.
Verentchikov2, however, discloses a MR TOF MS (abstract) with ion reflecting mirror electrodes with a plurality of electrodes arranged to provide focusing of ions along a third axis substantially independent of ion energy and ion position (reference’s claim 10); 
	(reference’s claim 10 Note 10. The MR-TOF MS as defined in claim 1, wherein said ion mirror assembly comprises a plurality of electrodes shaped and spaced relative to one another to provide a spatial ion focusing and time-of-flight focusing of ions substantially independent ion energy and on ion position in a plane transverse to said ion path.).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Verentchikov, with ion reflecting mirror electrodes with a plurality of electrodes arranged to provide focusing of ions along a third axis substantially independent of ion energy and ion position, as taught by Verentchikov2, to use as a substitution of one known reflecting mirror electrodes configuration for another (i.e., reflecting mirror electrodes which provide focusing of ions substantially independent of ion energy and ion position) to obtain predictable results (i.e., improved resolution).
But Verentchikov as modified by Verentchikov2 fails to explicitly disclose (underlined) accelerating the ions in a first direction along a/the first axis; and a mirror that has a concave shaped design.
Hoyes, however, discloses a multi-reflecting time-of-flight mass spectrometer (MR-TOF MS) (fig. 2a, 20) (abstract) with ion mirrors (21’s) for reflecting ions between the mirrors (21’s) and wherein the first mirror having/has a first concave surface [0267] facing the second mirror (other not shown 21) .
   	[0267] The ion mirrors may be planar ion mirrors. Alternatively, the ion mirrors may be curved; Note plural ion mirrors can be curved, which is inclusive of concave mirrors]
[0003] A time-of-flight mass spectrometer is a widely used tool of analytical chemistry, characterized by high speed analysis of wide mass ranges. It has been recognized that multi-reflecting time-of-flight mass spectrometers (MR-TOF-MS) provide a substantial increase in resolving power due by reflecting the ions multiple times within the flight region so as to extend the flight path of the ions. Such an extension of the ion flight paths requires folding ion paths either by reflecting ions between ion mirrors or by deflecting ions in sector fields. MR-TOF-MS instruments that use ion mirrors provide an important advantage of larger energy and spatial acceptance due to high-order time-per-energy and time-per-spatial spread ion focusing.].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Verentchikov as modified by Verentchikov2, with a MR-TOF MS with curved ion mirrors, as taught by Hoyes, to use as a substitution of one known ion mirror geometry/shape for another (i.e., curved ion mirrors) to obtain predictable multi ion reflection and trajectory control results.
But Verentchikov as modified by Verentchikov2 and Hoyes fails to explicitly disclose (underlined) accelerating the ions in a first direction along a/the first axis; and a mirror that has a concave shaped design..
Panayi, however, discloses an ion mirror assembly comprising a plurality of mirror electrodes (figs. 1-2, electrodes 4), and mirrors (2, back electrode/mirror cap 3), and wherein the mirrors have a concave surface (2 or back electrode/mirror cap 3) (reference’s claims 2-5 and 18)
(reference’s claims 2 Note 2. The reflectron of claim 1 wherein the front electrode has a concave surface facing the ion source. ); 
(reference’s claims 3 Note   3. The reflectron of claim 2 wherein the back electrode has a concave surface facing the ion source. );
 (reference’s claims 4 Note  4. The reflectron of claim 2 wherein a concave surface of the front electrode is curved with a constant radius of curvature. );
 (reference’s claims 5 Note 5. The reflectron of claim 3 wherein a concave surface of the back electrode is curved with a constant radius of curvature. );
 (reference’s claims 18 Note 18. A time-of-flight mass spectrometer employing a reflectron as defined in claim 1, wherein: the front electrode has a concave surface having a constant radius of curvature; and the radius of curvature of the front electrode is substantially equal to a distance between the front electrode and a detector for detecting ions in the time-of-flight mass spectrometer. );
Verentchikov (US 20070176090 A1) discloses opposing plurality of gridless mirror electrodes (12 with 12E, 12L) and opposing plurality of mirrors (mirror caps 12C left and right sides) facing each other with an edge deflector (18) between them, and Panayi (US 20100006752 A1) discloses back electrode/mirror caps (3) that can have a concave shaped design. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Verentchikov as modified by Verentchikov2 and Hoyes, with a concave shaped ion mirror design, as taught by Panayi, to use as a substitution of one known ion mirror geometry/shape for another (i.e., a concave ion mirror) to obtain predictable ion reflection and trajectory control results.
But Verentchikov as modified by Verentchikov2, Hoyes, and Panayi fails to disclose (underlined) accelerating the ions in a first direction along a/the first axis. 
Hoyes2, however, discloses an ion source (fig. 9a, of ions 92 (not illustrated)), capable of generating a beam of ions (92), arranged for  accelerating the ions (92) in a first direction (fig. 9a, along z axis) along a first axis (z axis);
an orthogonal accelerator (93) arranged to accelerate the ions in a second direction along a second axis (x axis) , wherein the second direction is orthogonal to the first direction; and 
an ion mirror assembly (42) comprising a plurality of mirror electrodes (42’s) a plurality of mirrors (42’s);
	(fig. 9a, ion source (of 92) injects ions into MR-TOF MS in the first direction/axis (z axis)) from the side to orthogonal accelerator 93, mirrors 42); 
(Abstract Note NOVELTY - The multi-reflecting time-of-flight mass spectrometer has mirrors (42) and ion introduction mechanism (43) arranged and configured so that ions (47) oscillate in Y-dimension that is orthogonal to both the X-dimension and Z-dimension as the ions drift through space in Z-dimension. An ion receiving mechanism (44) receives ions after the ions have oscillated multiple times in the X-dimension. The at least part of ion introduction mechanism and/or at least part of ion receiving mechanism is arranged between the mirrors. DESCRIPTION - An INDEPENDENT CLAIM is included for a method of time-of-flight mass spectrometry. USE - Multi-reflecting time-of-flight mass spectrometer (MR-TOF-MS) for analytical chemistry. ADVANTAGE - Provides substantial increase in resolving power due to the flight path extension provided by using multiple reflections between ion optical elements. The use of mirrors provides larger energy and spatial acceptance due to high-order time-per-energy and time-per-spatial spread ion focusing. Enhances duty cycle by allowing elongated of both the orthogonal accelerator and detector. Enables device to have improved duty cycle and reduced space-charge effects. Enables ion detector including the magnet to be displaced in the Y-dimension so as to avoid interference with ion trajectory until it is desired for the ions to impact on the detector. Provides reduced time aberrations with respect to the spatial spread and thus improve isochronicity for ions that oscillate in the Y-dimension. Avoids the use of lenses so as to avoid large spherical aberrations for ion packets elongated in the Z-dimension.) DESCRIPTION OF DRAWING(S) - The drawing shows a perspective view of the MR-TOF-MS in which ion source and detector are displaced in the Y-direction. Mirrors (42), Ion introduction mechanism (43), Ion receiving mechanism (44), Off-axis mean ion trajectory (45) ).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Verentchikov as modified by Verentchikov2, Hoyes, and Panayi, with a MR-TOF MS with an ion source arranged to accelerate the ions n a first direction along a/the first axis, as taught by Hoyes2, to use as a substitution of one known ion source ion injection direction/axis for another (i.e., an ion source that accelerates the ions n a first direction along a/the first axis) to obtain predictable ion injection results.

     	Regarding claim 2, Verentchikov discloses that the ion source (fig. 2, 22) is configured to generate a continuous beam of ions (23) 
[0044] In operation, ion source 22 forms an ion beam 23 in a continuous, quasi-continuous or a pulsed form. The ion beam is introduced substantially along the Y direction, e.g., substantially across the X-Z plane (also referred to as the trajectory plane), at an angle .alpha. less than 10 degrees, preferably less than 5 degrees, and more preferably less than 3 degrees. The ion beam is converted into ion packets 19 by periodic electric pulses in orthogonal accelerator 14, thereby ejecting ion packets substantially along the X direction. By principle of operation of the orthogonal accelerator described elsewhere, the formed ion packets appear extended along the Y direction and depending on the particular embodiment may be slightly tilted to the Y direction. Deflector 15 steers ions parallel to the X-Z trajectory plane. Ions experience multiple reflections in the X direction while slowly drifting in the Z direction, thus forming a jig-saw ion trajectory in the X-Z plane. After being focused by periodic lenses 17 and deflected by deflector 18, ion packets reach detector 16 for recoding time-of-flight spectra.].
     	Regarding claim 3, Verentchikov discloses that the plurality of electrodes (12 –12e, 12L and/or 17) is configured to provide spatial focusing of the ions in the first axis (y-axis) (12 –12e, 12L and/or 17 converge/focus the ion beam path at 12 and at 17).
     	Regarding claim 4, Verentchikov discloses that at least one of the plurality of electrodes (12 –12e, 12L and/or 17) is configured to provide spatial focusing of the ions in the third axis (fig. 1, z axis) (12 –12e, 12L and/or 17 converge/focus the ion beam path at 12 and at 17).

     	Regarding claim 6, Verentchikov discloses that the ion source (fig. 2, 22) is selected from the group consisting of ESI, APPI, APCI, ICP, El, Cl, SIMS, and MALDI
[0039] The invention is applicable to all known ion sources, including continuous, quasi-continuous and pulsed ion sources, both vacuum sources and gas-filled ones. The gas-filled ion sources may be coupled to the orthogonal accelerator via a gas-filled and RF ion guide. In the case that continuous ion sources, like ESI, APCI, EI, ICP, are used, the ion guide may have means for modulating the axial electric field (second aspect of the invention). In the case that pulsed ion sources, like UV or IR MALDI, are used, a quasi-continuous ion beam is naturally formed by using an ion guide with a constant axial field. In this case pulses of the ion source are synchronized to pulses of the orthogonal extraction with account for ion transport delay. Vacuum ion sources, like EI, CI, FT, could be used either directly or with an intermediate conditioning of ions in the ion guide with a modulated axial field.];
 (reference’s claim 7 Note 7. The MR-TOF MS as in claim 1, wherein said ion source is one of: ESI, APPI, APCI, ICP, EI, CI, SIMS, vacuum MALDI, atmospheric MALDI, MALDI at an intermediate gas pressure, a fragmentation cell of tandem mass spectrometer, and an ion reaction cell of tandem mass spectrometer.).

     	Regarding claim 10, Verentchikov discloses that the MR-TOF MS does not contain any lenses for focusing the ions in the first direction (fig. 2, shows no lenses from source 22 to 14).
     	Regarding claim 11, Verentchikov discloses that the ion source (fig. 2, 22), the orthogonal accelerator (14) , and the ion mirror assembly (12) are arranged such that the ion mirror assembly reflects the ions between 6 and 12 times (fig. 1, shows 14 reflections between 12’s) prior to contacting a detector (16).
     	Regarding claim 12, Verentchikov discloses that the ion mirror assembly (12) reflects the ions 10 times (fig. 1, shows 14 reflections between 12’s)  prior to contacting the detector (16).

     	Regarding claim 14, Verentchikov discloses that the beam of ions (23) is continuous
[0044] In operation, ion source 22 forms an ion beam 23 in a continuous, quasi-continuous or a pulsed form. The ion beam is introduced substantially along the Y direction, e.g., substantially across the X-Z plane (also referred to as the trajectory plane), at an angle .alpha. less than 10 degrees, preferably less than 5 degrees, and more preferably less than 3 degrees. The ion beam is converted into ion packets 19 by periodic electric pulses in orthogonal accelerator 14, thereby ejecting ion packets substantially along the X direction. By principle of operation of the orthogonal accelerator described elsewhere, the formed ion packets appear extended along the Y direction and depending on the particular embodiment may be slightly tilted to the Y direction. Deflector 15 steers ions parallel to the X-Z trajectory plane. Ions experience multiple reflections in the X direction while slowly drifting in the Z direction, thus forming a jig-saw ion trajectory in the X-Z plane. After being focused by periodic lenses 17 and deflected by deflector 18, ion packets reach detector 16 for recoding time-of-flight spectra.].
     	Regarding claim 15, Verentchikov discloses spatially focusing the ions in the first axis (y-axis) with at least one of the plurality of electrodes (12 –12e, 12L and/or 17 converge/focus the ion beam path at 12 and at 17).
     	Regarding claim 16, Verentchikov discloses spatially focusing the ions in the third axis (fig. 1, z axis) with at least one of the plurality of electrodes (12 –12e, 12L and/or 17 converge/focus the ion beam path at 12 and at 17).

     	Regarding claim 18, Verentchikov discloses that the ion source (fig. 2, 22) is selected from the group consisting of ESI, APPI, APCI, ICP, El, Cl, SIMS, and MALDI
[0039] The invention is applicable to all known ion sources, including continuous, quasi-continuous and pulsed ion sources, both vacuum sources and gas-filled ones. The gas-filled ion sources may be coupled to the orthogonal accelerator via a gas-filled and RF ion guide. In the case that continuous ion sources, like ESI, APCI, EI, ICP, are used, the ion guide may have means for modulating the axial electric field (second aspect of the invention). In the case that pulsed ion sources, like UV or IR MALDI, are used, a quasi-continuous ion beam is naturally formed by using an ion guide with a constant axial field. In this case pulses of the ion source are synchronized to pulses of the orthogonal extraction with account for ion transport delay. Vacuum ion sources, like EI, CI, FT, could be used either directly or with an intermediate conditioning of ions in the ion guide with a modulated axial field.];
 (reference’s claim 7 Note 7. The MR-TOF MS as in claim 1, wherein said ion source is one of: ESI, APPI, APCI, ICP, EI, CI, SIMS, vacuum MALDI, atmospheric MALDI, MALDI at an intermediate gas pressure, a fragmentation cell of tandem mass spectrometer, and an ion reaction cell of tandem mass spectrometer.).

Regarding claims 23 and 25, Verentchikov discloses wherein the first direction (fig. 2, ions 23 along y axis) extends orthogonal to the first ).
But Verentchikov as modified by Verentchikov2 fails to explicitly disclose the first mirror having a first concave surface .
Hoyes, however, discloses a multi-reflecting time-of-flight mass spectrometer (MR-TOF MS) (fig. 2a, 20) (abstract) with ion mirrors (21’s) for reflecting ions between the mirrors (21’s) and wherein the first mirror having/has a first concave surface [0267] facing the second mirror (other not shown 21) .
   	[0267] The ion mirrors may be planar ion mirrors. Alternatively, the ion mirrors may be curved; Note plural ion mirrors can be curved, which is inclusive of concave mirrors]
[0003] A time-of-flight mass spectrometer is a widely used tool of analytical chemistry, characterized by high speed analysis of wide mass ranges. It has been recognized that multi-reflecting time-of-flight mass spectrometers (MR-TOF-MS) provide a substantial increase in resolving power due by reflecting the ions multiple times within the flight region so as to extend the flight path of the ions. Such an extension of the ion flight paths requires folding ion paths either by reflecting ions between ion mirrors or by deflecting ions in sector fields. MR-TOF-MS instruments that use ion mirrors provide an important advantage of larger energy and spatial acceptance due to high-order time-per-energy and time-per-spatial spread ion focusing.].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Verentchikov as modified by Verentchikov2, with a MR-TOF MS with curved ion mirrors, as taught by Hoyes, to use as a substitution of one known ion mirror geometry/shape for another (i.e., curved ion mirrors) to obtain predictable multi ion reflection and trajectory control results.
But Verentchikov as modified by Verentchikov2 and Hoyes fails to explicitly disclose the mirror having a first concave surface.
Panayi, however, discloses an ion mirror for reflecting ions and wherein the mirror has a concave surface (reference’s claims 2-5 and 18)
(reference’s claims 2 Note 2. The reflectron of claim 1 wherein the front electrode has a concave surface facing the ion source. ); 
(reference’s claims 3 Note   3. The reflectron of claim 2 wherein the back electrode has a concave surface facing the ion source. );
 (reference’s claims 4 Note  4. The reflectron of claim 2 wherein a concave surface of the front electrode is curved with a constant radius of curvature. );
 (reference’s claims 5 Note 5. The reflectron of claim 3 wherein a concave surface of the back electrode is curved with a constant radius of curvature. );
 (reference’s claims 18 Note 18. A time-of-flight mass spectrometer employing a reflectron as defined in claim 1, wherein: the front electrode has a concave surface having a constant radius of curvature; and the radius of curvature of the front electrode is substantially equal to a distance between the front electrode and a detector for detecting ions in the time-of-flight mass spectrometer. );
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Verentchikov as modified by Verentchikov2 and Hoyes, with a concave shaped ion mirror, as taught by Panayi, to use as a substitution of one known ion mirror geometry/shape for another (i.e., a concave ion mirror) to obtain predictable multi ion reflection and trajectory control results.

Regarding claim 26, Verentchikov discloses a first end and a second end spaced apart from the first end in a direction parallel to the second axis (fig. 1, x-axis) , the first mirror being disposed proximate the first end and the second mirror being disposed proximate the second end, and the edge deflector (18) being disposed approximately midway between the first mirror (12C left side) and the second mirror (12C right side). 
Regarding claim 27, Verentchikov discloses wherein the mass spectrometric analysis is conducted by a multi-reflecting time-of-flight mass spectrometer (MR-TOF MS) (Abstract), the MR-TOF MS including a first end and a second end spaced apart from the first end in a direction parallel to the second axis, (fig. 1, x-axis)  the first mirror (12C left side) being disposed proximate the first end and the second mirror (12C right side) being disposed proximate the second end, and the edge deflector (18) being disposed approximately midway between the first mirror and the second mirror
 	(abstract Note The disclosed apparatus includes a multi-reflecting time-of-flight mass spectrometer (MR-TOF MS) and an orthogonal accelerator.).

 2.	Claims 7-9 and 19-21 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Verentchikov (US 20070176090 A1) in view of Verentchikov (US 20070029473 A1); hereinafter Verentchikov2; and further in light of Hoyes et al. US 20180358219 A1), Panayi (US 20100006752 A1) and Hoyes et al. (WO 2016174462 A1); hereinafter Hoyes2;  hereinafter “the combined references”, as applied to claim s 1 and 13 above, and further in light of Verentchikov et al. (US 20140312221 A1); hereinafter Verentchikov3.
Regarding claims 7 and 19, Verentchikov discloses the ion mirror assembly (12) forms a two-dimensional electrostatic field [0019], and wherein the mirrors (12’s) include one or more mirror electrodes having parameters that are 
   	[0019] According to another aspect of the invention, a method of multi-pass time-of-flight mass spectrometry comprises the steps of: forming an ion beam; delivering the beam to a region of ion packet formation; forming ion packets by applying a pulsed electric field in a substantially orthogonal direction to the ion beam; and introducing the ion packets into an electrostatic field of a multi -reflecting time-of-flight analyzer, such that the ion packets experience multiple reflections, wherein the step of ion beam delivery further comprises a step of time-modulating the intensity of the ion beam by axial electric field within an ion guide at an intermediate gas pressure, the modulation is synchronized to orthogonal electric pulses.].
     	But the combined references fail to disclose wherein the mirrors include one or more mirror electrodes having parameters that are selectively adjustable and adjusted to provide less than 0.001% variations of flight time within at least a 10% energy spread for a pair of ion reflections by the mirrors
Verentchikov3, however, discloses ion mirrors that include one or more mirror electrodes having parameters that are selectively adjustable and adjusted to provide less than 0.001% variations of flight time within at least a 10% energy spread for a pair of ion reflections by the mirrors
   [0019] (e) wherein for the purpose of improving resolving power of said electrostatic analyzer, shapes, sizes and potentials (collectively, parameters) of the electrodes of the ion mirrors are selectively adjustable and adjusted to provide less than 0.001% variations of flight time within at least 10% energy spread for a pair of ion reflections by the ion mirrors.].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with ion mirrors that include one or more mirror electrodes having parameters that are selectively adjustable and adjusted to provide less than 0.001% variations of flight time within at least a 10% energy spread for a pair of ion reflections by the mirrors, as taught by Verentchikov3, to use as a substitution of one known ion mirror for another adjustable type ion mirror to obtain predictable results (i.e, improved resolving power, [0019]).

     	Regarding claims 8 and 20, Verentchikov discloses that the ion mirror assembly (12) forms a two-dimensional electrostatic field [0019] of a planar symmetry (12’s electrostatic fields are planar symmetric as evidenced by the ion reflections) 
   	[0019] According to another aspect of the invention, a method of multi-pass time-of-flight mass spectrometry comprises the steps of: forming an ion beam; delivering the beam to a region of ion packet formation; forming ion packets by applying a pulsed electric field in a substantially orthogonal direction to the ion beam; and introducing the ion packets into an electrostatic field of a multi -reflecting time-of-flight analyzer, such that the ion packets experience multiple reflections, wherein the step of ion beam delivery further comprises a step of time-modulating the intensity of the ion beam by axial electric field within an ion guide at an intermediate gas pressure, the modulation is synchronized to orthogonal electric pulses.].

Regarding claims 9 and 21, Verentchikov discloses the ion mirror assembly (12) forms a two-dimensional electrostatic field of a 
   	[0019] According to another aspect of the invention, a method of multi-pass time-of-flight mass spectrometry comprises the steps of: forming an ion beam; delivering the beam to a region of ion packet formation; forming ion packets by applying a pulsed electric field in a substantially orthogonal direction to the ion beam; and introducing the ion packets into an electrostatic field of a multi -reflecting time-of-flight analyzer, such that the ion packets experience multiple reflections, wherein the step of ion beam delivery further comprises a step of time-modulating the intensity of the ion beam by axial electric field within an ion guide at an intermediate gas pressure, the modulation is synchronized to orthogonal electric pulses.].
     	But the combined references fail to disclose ion mirror assembly forms a two-dimensional electrostatic field of a hollow cylindrical symmetry.
Verentchikov3, however, discloses an ion mirror assembly forms a two-dimensional electrostatic field of a hollow cylindrical symmetry and planar symmetry
   	[0016] (a) two parallel and aligned grid-free ion mirrors separated by a drift space, wherein the ion mirrors are substantially elongated in one transverse direction to form a two-dimensional electrostatic field, wherein the electrostatic field is planar symmetry or of a hollow cylindrical symmetry, and wherein one of said ion mirrors has at least three electrodes with retarding potential;].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with an ion mirror assembly forms a two-dimensional electrostatic field of a hollow cylindrical symmetry, as taught by Verentchikov3, to use as a substitution of one known ion mirror assembly for another (i.e., an ion mirror assembly  with two-dimensional electrostatic field of a hollow cylindrical symmetry) to obtain predictable ion reflectance and trajectory control results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881